 1
 2
 3
 4
 5
 6
 7
 8
 9
                      UNITED STATES DISTRICT COURT
10
                    CENTRAL DISTRICT OF CALIFORNIA
11
12
     CAROL ELAINE WASSMANN, an             )   CASE NO: 8:18-CV-0468 JLS (DFMx)
13
     individual,                           )   Courtroom: 10A
14                                         )   District Judge: Josephine L. Staton
                    Plaintiff,             )   Magistrate Judge: Douglas F. McCormick
15
                                           )
16      vs.                                )   JUDGMENT
17                                         )
   CITY OF DANA POINT a California         )
18 Municipal Corporation, a Public Entity, )
19 RICHARD A. VICZOREK, DEBRA              )
   LEWIS, JOSEPH L. MULLER, PAUL )
20 N. WYATT, JOHN TOMLINSON,               )
21 MICHAEL KILLEBREW, MARK                 )
   DENNY, JEFFREY ROSALER,                 )
22
   KATHERINE LASSO, LOREN                  )
23 KEHIAYAN, SHELLEY VELEZ,                )
24
   DOES 1 through 50, inclusive.           )
                                           )
25                  Defendants.            )
26
27
28
                                         1
                                     JUDGMENT
 1         The Court, having granted Defendants’ Motion to Dismiss the Second

 2 Amended Complaint on February 26, 2019, IT IS ORDERED AND ADJUDGED
 3
     that this action is dismissed with prejudice as to Defendants City of Dana Point;
 4
 5 Richard A. Viczore; Debra Lewis; Joseph L. Muller; Paul N. Wyatt; John
 6
     Tomlinson; Michael Killebrew; Mark Denny; Jeffrey Rosale; Katherine Lasso;
 7
 8
     Loren Kehiayan; and Shelley Velez.

 9         IT IS FURTHER ORDERED that each party shall bear their own costs.
10
11
12
13
     DATED: May 22, 2019                  ___________________________
14                                        Honorable Josephine L. Staton
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           2
                                       JUDGMENT
